ON MOTION
ORDER
The appellants move for leave to file their appendix out of time and to reinstate their appeal.
On August 4, 2014, this appeal was dismissed for failure to timely file the appendix. The court notes that the appendix was submitted with the motion to reinstate.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to accept the appendix out of time is granted. The joint appendix is accepted for filing.
(2) The mandate is recalled, the court’s August 4, 2014 dismissal order is vacated, and the appeal is reinstated.
(8) This appeal will be placed on the oral argument calendar in due course.